COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §               No. 08-16-00269-CR
  TYISHA MICHELLE JONES,
                                                 §                  Appeal from the
                    Appellant,
                                                 §                120th District Court
  v.
                                                 §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                 §               (TC# 20130D06247)
                    State.
                                             §
                                           ORDER

       On January 31, 2017, Justin B. Underwood, Appellant’s retained attorney, filed with this

Court a motion for voluntary dismissal of the appeal, but the motion does not contain the

Appellant’s signature as required by TEX.R.APP.P. 42.2. The motion states that Appellant has

moved out of Texas, and Mr. Underwood is unable to locate her. Rule 42.2 does not permit the

Court to dismiss the appeal without Appellant’s signature on the motion unless the record

affirmatively reflects that Appellant no longer wishes to appeal. There is nothing in the record

showing that Appellant does not wish to pursue the appeal. Accordingly, the motion to dismiss

is DENIED. Further, the Reporter’s Record is now due March 8, 2017.

       IT IS SO ORDERED this 6th day of February, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.